                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ARMANDO RODRIGUEZ, #R45179,                        )
                                                    )
                 Plaintiff,                         )
                                                    )
 vs.                                                )           Case No. 19-cv–00203-SMY
                                                    )
 WEXFORD HEALTH SOURCES, INC.,                      )
 BRUCE RAUNER,                                      )
 JOHN BALDWIN,                                      )
 JACQULINE LASHBROOK,                               )
 DR. SIDDIQUI,                                      )
 ASSELMEIER,                                        )
 GAIL WALLS, and                                    )
 FRANK LAWRENCE,                                    )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

YANDLE, District Judge:

        Plaintiff Armando Rodriguez, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Menard Correctional Center (“Menard”), brings this action for alleged

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Plaintiff claims Menard is

overcrowded and understaffed, resulting in unconstitutional conditions of confinement and inadequate

healthcare. He seeks compensatory damages and injunctive relief.

        After the entry of a Merit Review Order pursuant to 28 U.S.C. § 1915A, Plaintiff was allowed

to proceed with the following claims: overcrowded conditions at Menard subjected Plaintiff to

unconstitutional conditions of confinement (Count 1); deliberate indifference to Plaintiff’s serious

medical needs (Count 2); and intentional infliction of emotional distress in violation of Illinois state

law (Count 3). (Doc. 5, pp. 4-5). This matter is currently before the Court on a Motion to Dismiss

Plaintiff’s Count 3 filed by Defendants Dr. Siddiqui, Dr. Asselmeier, and Wexford Health Sources,



                                                   1
Inc. pursuant to Federal Rule of Civil Procedure 12(b)(6). (Doc. 30). Plaintiff did not file a response.

For the following reasons, Defendants’ Motion is DENIED.

                                   Factual Background – Count 3

        Plaintiff makes the following allegations relevant to Count 3: Plaintiff began experiencing

sharp tooth pain on April 3, 2018. Despite writing numerous sick call slips, letters, and grievances to

various prison employees, he did not see a dentist until around May 20, 2018, at which time Dr.

Asselmeier prescribed antibiotics and generic Tylenol. Plaintiff was told that he would have to come

back for another appointment because Dr. Asselmeier had to see too many inmates for dental care.

Plaintiff was also told that, due to the inmate population and the inadequate number of medical staff,

there was a wait period on certain procedures. Following the appointment, Plaintiff continued to have

extreme pain. He submitted more sick and dental request slips and grievances. On June 26, 2018,

Plaintiff woke up with the right side of his face swollen and disfigured. He received an appointment

with Dr. Asselmeier, who again told him the delay in treatment was caused by there being too many

patients and not enough doctors. Plaintiff spent a week in the Health Care Unit receiving IV treatment,

and upon discharge was told he would have to come back to have the tooth examined. Eventually,

Plaintiff’s tooth was extracted.

        Plaintiff’s claim of intentional infliction of emotional distress is premised on his claims in

Counts 1 and 2. In Count 1, Plaintiff claims that overcrowding at Menard led to the deprivation of

dental care. As for Count 2, he alleges that because his medical condition went untreated and ignored,

he suffered from unbearable tooth pain, bleeding gums, difficulty sleeping and eating, and ultimately

an infection. He asserts that he put Defendants on notice of his condition through writing letters,

grievances, and sick call slips, but they disregarded his medical needs. He claims that by deliberately

ignoring the potential threat of harm that existed to his health and safety, the Defendants intended to

inflict physical and emotional distress. (Doc. 1, p. 29).



                                                    2
                                           Legal Standard

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the Complaint, not its

merits. FED. R. CIV. P. 12(b)(6); Gibson v. City of Chic., 910 F.2d 1510, 1520 (7th Cir. 1990). In

considering a Rule 12(b)(6) motion, the Court accepts as true all well-pleaded facts in the plaintiff’s

Complaint and draws all reasonable inferences from those facts in the plaintiff’s favor. AnchorBank,

FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). Dismissal for failure to state a claim is warranted

only when “it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief.” Mattice v. Memorial Hosp. of South Bend, Inc., 249 F.3d 682, 684

(7th Cir. 2001), citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957).

                                             Discussion

       Illinois law requires a plaintiff seeking damages for medical malpractice to attach to the

Complaint an affidavit from the plaintiff proceeding pro se and a written report from a health

professional attesting that after review of the plaintiff’s medical records, there is a reasonable and

meritorious cause for filing of such action. 735 ILCS 5/2–622(a) (“§ 2-622”). Failure to file an

affidavit and report is cause for dismissal under 735 ILCS 5/2-619 pursuant to § 2-622.

       Whether a claim requires a § 2-622 report depends on whether the claim is one “in which the

plaintiff seeks damages for injuries or death by reason of medical, hospital, or other healing art

malpractice.” Woodard v. Krans, 600 N.E.2d 477, 486 (Ill. App. Ct. 1992) (quoting 735 ILCS 5/2-

622). “Although a Complaint may not state a medical malpractice claim on its face, it ‘may nonetheless

come within the ambit of [§ 2-622] if it sounds in malpractice.’” Liebich v. Hardy, No. 11-c-5624,

2014 WL 1395957, at *1 (N.D. Ill. Apr. 10, 2014) (citing Warren ex rel. Warren v. Dart, No. 09-cv-

3512, 2010 WL 4883923, at *11 (N.D. Ill. Nov. 24, 2010) and Bommersbach v. Ruiz, 461 F.Supp.2d

743, 748–49 (S.D. Ill. 2006)). “As a general rule, section 2-622’s pleading requirements will apply if

the allegations contained in the plaintiff’s complaint involve issues of medical diagnoses, skill,

knowledge, or treatment that is ‘beyond the ken’ of the average juror.” Ripes v. Schlechter, 91 N.E.
                                                  3
3d 415, 421 (Ill. App. Ct. 2017) (citations omitted). If, however, “a plaintiff has not alleged any

deviation from appropriate medical standards, then the claim is not based upon medical or other healing

arts malpractice and is not subject to the requirements of § 5/2-622.” Diggins v. Coe, No. 16-cv-242,

2017 WL 1545874, at *2 (S.D. Ill. Apr. 28, 2017)(citing Fiala v. Bickford Sr. Living Group, LLC, 43

F.E. 3d 1234, 1244 (Ill. App. Ct. 2015).

        Defendants contend that Plaintiff is claiming intentional infliction of emotional distress caused

by healing art malpractice and, therefore, Plaintiff’s failure to comply with § 2-622 merits dismissal of

the claim. (Doc. 30, p. 1). Specifically, they argue Plaintiff is claiming that Defendants’ treatment of

his dental condition so-deviated from the standard of care to which dentists are held that it resulted in

the intentional infliction of emotional distress. (Doc. 31, p. 4). They maintain that Plaintiff’s claim is

“inextricably linked” to allegations of deficient dental services, “sounds in medical healing art

malpractice,” and will require him to put forth evidence of his dental condition, dental treatment, how

treatments deviated from the standard of care, and how this deviation caused him extreme emotional

damages. Id. at p. 5. The Court disagrees.

        Although the language of §2-622 is to be interpreted broadly, “not every act or omission

committed by a physician” constitutes malpractice. Ripes, 91 N.E 3d. at 420. Count 3 is not premised

on allegations that Defendants’ course of treatment deviated from the appropriate standard of care.

Rather, Plaintiff essentially alleges that Defendants’ knowing disregard of Plaintiff’s serious dental

condition denied him access to care and caused severe pain and emotional distress. (See Doc. 1, pp. 7,

8, 9, 10, 16, 18, 20, 24, 26, 28). Plaintiff alleges several times in the Complaint that when writing

letters, grievances, and sick call slips, he was requesting to be “seen” and “looked at” by the dentist,

not asking for a different method of treatment. Id. at pp. 15, 16, 17.

        Expert medical testimony is not required to prove Plaintiff’s underlying Eight Amendment

deliberate indifference to a serious medical need claim, as the Seventh Circuit Court of Appeals has

held that a “a non-trivial delay in treating serious pain can be actionable even without expert medical
                                                    4
testimony showing that the delay aggravated the underlying condition.” Berry v. Peterman, 604 F.3d

435, 441 (7th Cir. 2010) (citing Grieveson v. Anderson, 538 F.3d 763, 779 (7th Cir. 2008); see also

Watts v. Monroe, No. 15-cv-0778, 2017 WL 2794286, at *5 (S.D. Ill. June, 28, 2017). Because

Plaintiff’s claim is not based on a deviation from a medical standard, § 2-622 does not apply and

Defendants’ Motion to Dismiss Count 3 is denied.

       IT IS SO ORDERED.
       DATED: 9/13/2019
                                                    s/ Staci M. Yandle
                                             STACI M. YANDLE
                                             U.S. District Judge




                                                5
